Case 5:18-cv-05182-PKH Document 22    Filed 11/05/18 Page 1 of 27 PageID #: 134




                IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF ARKANSAS
                       FAYETTEVILLE DIVISION

JOHN DOE                                                          PLAINTIFF

VS.                   Case No. 5:18-cv-05182-PKH

UNIVERSITY OF ARKANSAS-                                        DEFENDANTS
FAYETTEVILLE, et al.




      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 2 of 27 PageID #: 135



                                      I. INTRODUCTION

       The Defendants’ attempts to trivialize the issues in this case is both disappointing and

telling. Defendants first complain that Title IX places the burden on them to determine “whether

allegations of sexual misconduct are true or false” but then accuse John Doe of “reacting” to the

adverse finding of sexual assault by the University Hearing Panel by filing the instant lawsuit and

state that “the issue is not whether he actually sexually assaulted the complainant.” For John Doe,

who is facing the prospect of living a life branded as a sexual predator, the issue is whether he

actually sexually assaulted the complainant. But more importantly for this lawsuit is the University’s

disregard for its obligations to Doe under Due Process and Title IX to conduct a deliberate, fair, and

unbiased review of the allegations and render a decision in compliance with due process and its own

policies. The University failed, and because of that failure, Doe has filed the instant lawsuit that

sufficiently pleads both violations of due process and Title IX.1

                                        II. DUE PROCESS

    A. DOE’S COMPLAINT ADEQUATELY STATES A DUE PROCESS CLAIM.

       Doe’s complaint adequately pleads that the Defendants failed to provide him due process in

resolving the sexual assault allegations against him. The Supreme Court has long held that a state

institution “is constrained to recognize a student’s legitimate entitlement to a public education as a

property interest which is protected by the Due Process Clause and which may not be taken away

for misconduct without adherence to the minimum procedures required by that Clause.” Goss v.

Lopez, 419 U.S. 565, 574 (1975). The Due Process Clause also forbids arbitrary deprivations of

liberty. “Where a person’s good name, reputation, honor, or integrity is at stake because of what the


1
  Doe agrees that the University can only be sued through the Board of Trustees, that the Board
cannot be sued for due process claims but can be sued for Title IX violations, that the Official
Capacity defendants can only be sued for injunctive relief and attorneys’ fees but not damages, and
that the Individual Capacity defendants can be sued for both injunctive relief and damages.



                                                   1
Case 5:18-cv-05182-PKH Document 22                   Filed 11/05/18 Page 3 of 27 PageID #: 136



government is doing to him, the minimal requirements of the Clause must be satisfied.” Id.

        A university student facing expulsion is entitled to due process, including “adequate notice,

definite charge, and a hearing with opportunity to present one’s own side of the case and with all

protective measures.” Esteban v. Cent. Missouri State Coll., 415 F.2d 1077, 1089 (8th Cir. 1969). A

decision-making body’s consideration of allegations not included in the notice provided by the

University creates a due process violation. Navato v. Sletten, 560 F.2d 340, 346 (8th Cir. 1977). The

decision in Navato starkly illuminates that Doe’s allegations of a due process violation are sufficient

based on the improper notice alone. In Navato, a university medical student argued that the

imposition of sanctions against him by a university committee violated due process because the

university failed to provide him sufficient notice of the allegations against him. The university argued

that he received notice of the charges against him in a meeting between he and his supervisor in which

they discussed concerns the supervisor had regarding his performance. During the panel’s

consideration of the issue, however, the university raised additional claims regarding other criticisms of

his work that were not included in the original notice. The district court found in favor of the

university, and the student appealed. On appeal, the 8th Circuit reversed, finding that the university

breached the student’s due process rights by failing to provide proper notice regarding the full

breadth of allegations against him. Specifically, the court noted that although Navato was provided

notice of the allegations from his supervisor’s concerns with his performance, he was not provided

notice of the other allegations the committee ultimately relied on in imposing a sanction against him.

        The instant case parallels the Navato case.2 Here, Doe has alleged that the University’s only

notice to Doe was that he engaged in sexual conduct with Roe while she was incapacitated and

2
  Notably, because the sanction against Navato was an academic sanction rather than a disciplinary
sanction as was invoked against Doe, Doe is entitled to even more due process protections than
Navato. See, e.g. Ashokkumar v. Elbaum, 932 F. Supp. 2d 996, 1008 (D. Neb. 2013). Thus if the notice
in Navato was insufficient, the notice provided by the University in this case is woefully deficient.



                                                    2
Case 5:18-cv-05182-PKH Document 22                    Filed 11/05/18 Page 4 of 27 PageID #: 137



unable to give consent. Not only was this the only allegation in the notice of violation; this was

confirmed to Doe through emails with Barnett and Farrar, and was the only basis upon which Farrar

made his determination. It is indisputable that the University never provided Doe any notice

regarding an allegation that Roe had expressly withheld consent. Furthermore, Defendants’

contention that Roe’s appeal letter could suffice as notice that the University was changing or

expanding the basis of its claims against Doe is unsound. First, Roe is not a representative of or

authorized to speak on behalf of the University concerning which charges the University intended to

pursue against Doe. Indeed, when Doe sought official University confirmation regarding the nature

of the charges against him in advance of the hearing before the Panel, the only response he received

was that he would not be provided information regarding what charges the University intended to

pursue against him or any evidence used to substantiate those charges until he arrived at the hearing.

Doc. No. 1, at ¶¶116-118.

          Defendants cannot plausibly maintain that Roe’s convoluted allegation improperly

entangling the issues of lack of consent with incapacitation could be viewed as “notice” that the

University intended to raise an entirely new claim that Roe had withheld consent. In her appeal, Roe

stated, “It is to my understanding that the University defines sexual assault within two categories: by

force and through incapacitation. I do not believe these two terms are mutually exclusive3. . .If an

individual is incapacitated while someone performs sexual acts to them, those acts are subsequently

“by force” without question.” Doc. No. 1, at ¶115. While it is hard to decipher exactly what Roe is

arguing, the best interpretation is that if a student is incapacitated as defined by the policy, it doesn’t

matter whether the alleged assaulter knows of the incapacitation. The fact that the student is

incapacitated is sufficient to render the sexual act “by force.” Notably, this does not state or imply

that she actually withheld consent for the sexual acts. Rather, she merely reframed her previous

3
    A plain reading of the policy’s use of the word “or” indicates mutual exclusivity.


                                                     3
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 5 of 27 PageID #: 138



allegations that she was incapacitated at the time the acts occurred. Nothing about this could be

reasonably construed as providing notice to Doe that the Panel would consider whether Roe withheld

consent. Furthermore, any opportunity Doe received to be heard on those allegations was insufficient

because of the flawed investigation of the University, which did not consider the issue of consent.

        1. The Complaint adequately pleads that Roe introduced new evidence.

        Defendants contend that Doe’s allegations regarding the introduction of new evidence at the

Panel hearing should be dismissed because “Plaintiff does not say whether the new evidence was

material or what it was.” Doc. No. 18, p. 7. First, Defendants’ characterization of Doe’s pleadings

turns a blind eye to the Complaint’s specific factual allegations and myopically focuses on Doe’s

summary of those allegations. For example, the Complaint alleges that the Panel improperly relied

on “junk science” arguments regarding the actions of trauma victims to justify Roe’s ever-changing

narrative. Doc. No. 1, ¶ 186. These arguments were presented through Roe’s advisor, operating in

an improper advisor/witness role and providing closing statements that mirrored testimony to boost

Roe’s credibility.

        More fundamentally, Doe and his counsel have been unable to ascertain precisely what

evidence was submitted to the Panel because the University has refused to provide Doe a copy of

the recording made of the hearing and other materials, despite multiple pre-litigation requests.

Defendants cannot on the one hand deny Doe access to records, and then on the other hand claim his

Complaint should be dismissed for failure to allege details in specificity. The hearing was conducted

over a six hour period during which Doe was under incredible stress, and he simply cannot recall every

detail without being able to review the hearing materials. Doe fully expects that additional allegations

will be forthcoming once he has been provided the materials he is already entitled to in discovery.

        2. The “single-investigator” model violated Doe’s due process rights.

        Doe has pled facts to establish that the University’s “single investigator” model violated



                                                   4
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 6 of 27 PageID #: 139



Doe’s due process rights. As pled in the Complaint, the University’s Title IX investigation is initiated

by the Title IX coordinator, in this case separate Defendant Farrar, who must “make an initial

assessment regarding whether a potential Title IX violation has occurred.” Doc. No. 1, ¶ 74.

Following that initial assessment, an investigation is done by the University’s Title IX investigator, at

the time, separate Defendant Barnett. Id. at ¶ 87. The University’s Title IX policy does not provide

for a hearing, live testimony, or cross-examination, prior to issuance of the Coordinator’s decision.

Id. at ¶ 178. Under the University’s policy, it is only upon appeal that the respondent is granted a

hearing, but, as discussed in the Complaint and below, that procedure is rife with due process issues.

        Defendants claim Doe has not suffered harm because the “single investigator” model resulted

in a “not responsible” finding by the Title IX coordinator. Farrar’s conclusion, which the Panel

unexplainably reversed, is irrelevant to Doe’s procedural concerns. It is impossible to predict what

would have transpired if Doe was given the benefit of a live hearing and the right to cross-examine

Roe and other witnesses prior to Farrar’s decision. Furthermore, because the Final Investigation

document compiled by Barnett was used by the Panel in making its final decision, any due process

errors made during the initial investigation taint the ultimate Panel decision. Even worse, despite

Doe’s request, the University refused to make Barnett available to testify regarding her investigation

before the Panel. Accordingly, Doe was not only deprived the right to cross examine the actual

witnesses; he was also denied the opportunity to cross-examine Barnett regarding her investigation.

        The University of Michigan’s use of the “single investigator” model was recently enjoined on

a motion for preliminary injunction because the policy’s lack of a live hearing and opportunity to

cross-examine the claimant and witnesses during the investigation deprived the plaintiff of his due

process rights. Doe v. University of Mich., 325 F.Supp.3d 821 (E.D. Mich. 2018). As discussed below,

the University’s failure to allow meaningful cross-examination during the investigative portion of the

University’s Title IX process and its failure to interview or produce witnesses violated Doe’s due



                                                   5
Case 5:18-cv-05182-PKH Document 22                 Filed 11/05/18 Page 7 of 27 PageID #: 140



process rights, and this Court should hold this claim survives Fed. R. Civ. 12(b)(6) review.

       3. The University did not allow meaningful cross-examination.

       Defendants correctly forecasted that Doe would base this portion of his Due Process claim

on Doe v. Baum, 903 F.3d 575 (6th Cir. 2018), and for good reason. Baum is the latest in a line of

Sixth Circuit cases that have provided persuasive and thoughtful guidance to other circuits on the

right of an accused to cross-examine his accuser in a Title IX setting. Baum specifically held that “if

a public university has to choose between competing narratives to resolve a case, the university

must give the accused student or his agent an opportunity to cross-examine the accuser and

adverse witnesses in the presence of a neutral fact-finder.” Id. at 578 (emphasis added).

        In Baum, the complainant alleged that she was too incapacitated to consent to sexual

activity, while the respondent claimed the complainant did not appear incapacitated and was a

willing and active participant. Id. at 578-79. After an investigation that included the interviews of

twenty-three witnesses, the Title IX investigator concluded that she was unable to determine the

complainant’s level of intoxication/incapacitation and whether respondent would have noticed the

alleged incapacitation prior to the sexual activity. Id. at 580. The complainant appealed and the

review panel reversed the investigator’s decision on the basis that complainant’s version of events

was “more credible” than respondent’s. Id. Respondent then filed a lawsuit alleging violations of the

Due Process Clause and Title IX upon which the lower court granted a motion to dismiss. Id.

       On appeal, the Sixth Circuit held that the school was required to provide respondent with a

hearing and the opportunity to meaningfully cross-examine complainant and other adverse

witnesses. Id. at 581. Baum cited Mathews v. Eldridge, 424 U.S. 319, 335 (1976) for the principal that

the “opportunity to be heard” requires the court to consider the parties’ competing interests. Id. at

581. The Sixth Circuit has previously held that “(1) if a student is accused of misconduct, the

university must hold some sort of hearing before imposing a sanction as serious as expulsion or



                                                   6
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 8 of 27 PageID #: 141



suspension, and (2) when the university’s determination turns on the credibility of the accuser, the

accused, or witnesses, that hearing must include an opportunity for cross-examination.” Id. (citations

omitted). This is because cross-examination “is the greatest legal engine ever invented for

uncovering the truth” and allows for the discovery and probing of inconsistencies in the parties’

relative stories. Id. “Without the back-and-forth of adversarial questioning, the accused cannot

probe the witness’s story to test her memory, intelligence, or potential ulterior motives.” Id. at 582.

        Because the panel determined that the complainant’s story was “more credible” than

respondent’s, the Sixth Circuit held the decision was a credibility determination for which

respondent was entitled to cross-examine respondent and her witnesses. Id. The court weighed the

due process interests of respondent and the burden on the university to allow cross-examination:

        Being labeled a sex offender by a university has both an immediate and lasting
        impact on a student’s life. The Student may be forced to withdraw from his classes
        and move out of his university housing. His personal relationships may suffer. And
        he could face difficulty obtaining educational and employment opportunities down
        the road, especially if he is expelled.

Id. Although the Court held the burden on the university to allow cross-examination was very low, it

did consider the interest in avoiding procedures that could subject a complainant to harassment such

as allowing a respondent to personally confront his accuser. Id. at 583. Thus, the Baum decision did

not go so far as to hold the university must allow a respondent to directly question a complainant

himself.4 Id. Instead, the Court held that due process required the university to at a minimum allow

“the accused student’s agent to conduct cross-examination on his behalf” because “an individual

aligned with the accused student can accomplish the benefits of cross-examination—its

adversarial nature and the opportunity for follow-up—without subjecting the accuser to the

emotional trauma of directly confronting her alleged attacker.” Id. at 583 (emphasis added); see also

4
  In reaction to Baum, the University of Michigan will reportedly institute a policy allowing cross-
examination of the accuser directly by the accused, as opposed to an advisor aligned with the accused.
https://record.umich.edu/articles/student-sexual-misconduct-policy-include-person-hearing.


                                                   7
Case 5:18-cv-05182-PKH Document 22                   Filed 11/05/18 Page 9 of 27 PageID #: 142



Doe v. Belmont Univ., 2018 WL 4627033, at *7, Case No. 3:17-cv-01245 (M.D. Tenn. Sept. 27, 2018)

(recognizing that, under Baum, “if a public university has to choose between competing narratives to

resolve a sexual misconduct case, the university must give the accused student or his agent an opportunity

to cross-examine the accuser and adverse witnesses” (emphasis added)); Dillon v. Pulaski Cty. Special

Sch. Dist., 594 F.2d 699, 700 (8th Cir. 1979) (due process violated where student not allowed to

cross-examine accuser during expulsion proceeding). The Sixth Circuit reversed the dismissal of

respondent’s Title IX erroneous outcome claim on the same grounds. Baum, 903 F.3d at 585-86.

        Likely because the analysis of Baum is fatal to their position, Defendants do not attempt to

tackle Baum head-on but instead cite only to the concurrence in Baum and two earlier Sixth Circuit

decisions for support for their position. See Doc. No. 18, pp. 8-10 (citing Doe v. Cummins, 662 F.App’x

437 (6th Cir. 2016); Doe v. Univ. of Cincinnati, 872 F.3d 393 (6th Cir. 2017)). Defendants insist that

allowing Doe to submit questions to the panel satisfied due process. See Doc. No. 18, p. 9 (citing

Nash v. Auburn Univ., 812 F.2d 655, 664 (11th Cir. 1987)). Defendants’ citations are unavailing. Nash

dealt merely with a charge of academic dishonesty and not the significantly more weighty sexual

misconduct allegations levied against the respondents in Baum and in this case that depend entirely

on credibility determinations. 812 F.2d at 656. As noted by the concurrence in Baum, the Sixth

Circuit soundly rejected Nash. Baum rightly reasoned that merely submitting questions to a panel that

(1) may or may not ask the right questions at the right time; (2) may paraphrase the submitted

questions at their will; and/or (3) may not ask pertinent follow-up or rebuttal questions, does not

provide the respondent the true benefit of meaningful cross-examination that is easily accomplished

by allowing the accused or a party aligned with the accused to perform cross-examination. Baum, 903

F.3d. This rationale is equally persuasive in this case and should be adopted by this court.

        4. The University did not interview witnesses with exculpatory information.

        The paragraphs of the Complaint cited by the Defendants clearly and unequivocally pled that



                                                    8
Case 5:18-cv-05182-PKH Document 22                   Filed 11/05/18 Page 10 of 27 PageID #: 143



the University’s failure to interview Roe’s mother and ex-boyfriend was a due process violation

because those witnesses communicated with Roe contemporaneous to the alleged incident and were

believed to hold exculpatory information. Doc. No. 18, p. 10 (citing Doc. No. 1, ¶¶ 181-82). The

University has the temerity to represent to this Court that Doe’s claim must fail because he did not

allege in the Complaint what those individuals would have said if the University had interviewed

them. In essence, the University’s argument on this point is that Doe’s due process claim fails

because the University denied Doe due process. Clearly, Doe cannot allege exactly what those

witnesses would have said because the University failed to interview those individuals as Doe

requested. But given that Roe maintained that these two individuals were the only ones she spoke

with contemporaneous to the alleged assault, it is conceivable that they could have information

exculpating Doe entirely, or at the very least, bearing on Roe’s credibility.

        Contrary to Defendants’ contention, Doe does not contend that the University has to

perform a “flawless investigation;” Doe merely contends that the University’s failure to interview

those witnesses denied Doe the opportunity to present a meaningful defense in violation of his due

process rights. See e.g. Doe v. Columbia Univ., 831 F.3d 46, 57 (2d Cir. 2016) (finding plaintiff’s Title IX

complaint met minimal pleading burden where plaintiff alleged procedural violations including that

University failed to question witnesses identified by plaintiff as having exculpatory information).

        5. Doe properly pled his substantive due process claim.

        Doe has also properly pled a substantive due process claim. The Eighth Circuit has made

clear that the Fourteenth Amendment prohibits governmental conduct that is so outrageous that it

shocks the conscience or otherwise offends judicial notions of fairness, or is offensive to human

dignity. Moran v. Clarke, 296 F.3d 638, 643 (8th Cir. 2002). Where a plaintiff alleges that the

government has taken an arbitrary and capricious action against him for the purpose of relieving

itself from negative scrutiny, such allegations are sufficient to support a substantive due process



                                                     9
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 11 of 27 PageID #: 144



claim. Id. Doe’s complaint alleges that, due to outside pressure criticizing the University’s treatment

of sexual assault allegations, the Panel disregarded the University’s presumption of innocence,

withheld critical knowledge from him regarding the scope of the allegations against him, changed the

substance of the allegations against him to fabricate a finding of a violation, and then wholly

disregarded all evidence to rebut that finding even to the point of making internally inconsistent

findings in its order. In other words, the Complaint alleges that the Panel intentionally railroaded

Doe to make the University look better. This conduct, if proven, would most certainly offend

judicial notions of fairness.

        Furthermore, the arbitrary nature of the Panel’s decision is obvious on the face of the

Complaint. First, the University ignored statements in the investigatory file, the conclusions by the

Title IX coordinator regarding his finding of no violation, and also testimony before the Panel from

a neutral police detective, indicating her opinion that Roe was not credible. See Doc. No. 1, ¶¶ 101,

183 (noting that Roe told the police officer “she did not want [the officer] talking to several of her

friends,” that “the investigation with Title IX showed several inconsistencies that were not

mentioned or were contrary to [Roe’s] original statement,” and that Officer Dicus appeared at the

hearing and testified that Roe was not credible). Although the credibility determinations by a neutral

third party (and one trained to make such credibility determinations) would be a critical piece of

evidence, the Panel did not even mention Officer Dicus’s testimony in its decision.

        Additionally, the Complaint alleges facts sufficient to illustrate that the Panel’s decision was

arbitrary because it was internally inconsistent on critical points. For example, the Panel refused to

credit Doe’s testimony regarding Roe’s affirmative consent because Doe “did not admit or acknowledge

her level of intoxication upon arrival at [his] residence” but simultaneously found that Doe did not know

or have reason to know that Row was incapacitated. Compare Doc No. 1, ¶ 130 with ¶ 133 (where the

Panel clearly conflated the terms “incapacitation” and “intoxication”). Discrediting Doe’s testimony



                                                   10
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 12 of 27 PageID #: 145



solely because he did not recognize a level of intoxication that the Panel expressly held he could not have

known is the height of arbitrary and result-oriented, and presents a substantive due process violation.

        6. The appeal was actually a new hearing.

        Doe has alleged a due process violation by the University where it held an entirely new fact

hearing following its Title IX coordinator’s original finding of no violation.           In essence, the

University failed to prove its case during the first fact-finding investigation (which did not provide a

hearing) and so it granted itself a second bite at the apple. Such conduct violates due process. Tanyi

v. Appalachian State Univ., No. 5:14-CV-170RLV, 2015 WL 4478853 (W.D.N.C. July 22, 2015).

        Defendants attempt to characterize the second fact-finding hearing as an “appeal” but even

a cursory examination disclaims this notion. An “appeal” is a review of a lower tribunal’s decision.

While an appeal can be “de novo” wherein the higher tribunal can make its own determinations and

credibility findings anew, an appeal does not contemplate the introduction of new evidence or

arguments. As the court in Tanyi noted in response to a substantively identical argument, “The right

to appeal is not equivalent to the right to a new hearing.” Id. In that case, the respondent was initially

found not responsible for sexual assault. The University then allowed the complainant an entirely new

hearing under the guise of an “appeal.” At the “appeal,” the University retried the original allegations

and also added a new allegation for harassment. The student was again found not responsible for

sexual assault but was found responsible for harassment. The district court found that the University’s

actions amounted to a violation of substantive and procedural due process.

        In this case, as in Tanyi, Doe was initially found not responsible for sexual conduct with Roe

when she was allegedly incapacitated and unable to consent. The University then allowed Roe an

entirely new hearing under the guise of an “appeal” wherein she was allowed to introduce new

evidence and retry the case against Doe on the incapacitation claim. Additionally, the Panel considered

new and previously undisclosed allegations that the sexual contact was without consent, and although



                                                    11
Case 5:18-cv-05182-PKH Document 22                 Filed 11/05/18 Page 13 of 27 PageID #: 146



the Panel ultimately affirmed Farrar’s findings that Doe was not responsible for the original allegation

of sexual conduct with an incapacitated person, it found that “the record [did] not support a finding of

consent by the Complainant.” Stated otherwise, the Panel found that Doe forcefully raped Roe. This

was not an “appeal;” it was an entirely new case and was a violation of Doe’s due process rights.

        7. The University’s improper burden shifting violated due process.

        The Panel violated Doe’s due process rights by improperly placing the burden of proof on

Doe to prove an existence of consent rather than inquiring whether a preponderance of the

evidence established a lack of consent. Defendants argue that “which party bears the burden of

proof is normally not an issue of federal constitutional moment” citing the decision in Cummins.

Defendants fail to acknowledge the very next sentence in the Cummins case, which states, “Under

[Matthews v. Eldridge, supra], however, placing the burden of proof on the appellants may have proven

constitutionally suspect due to the potentially detrimental effect on the accuracy of the hearing and

the minimal burden of an alternative procedure.” Id. at 449. Thus, the Cummins court expressly

recognized that the placement of the burden of proof on a student during a Title IX hearing can, in

fact, create a due process concern. Although the Cummins court ultimately determined that due

process was not implicated in that case, it was because the school had not actually shifted the burden

to the student but rather conducted a proper evaluation of the evidence to determine whether a

violation was established by a preponderance of the evidence. Critical to the court’s conclusion in

Cummins was the court’s determination that “the facts alleged in [the plaintiff’s] complaint tend to

show that the [hearing panel] did not place the burden of proof on either party.”

        In contrast, in the instant case, the Panel’s own decision reflects an improper shifting of the

burden of proof – by examining whether there was evidence of consent rather than examining

whether there was evidence of lack of consent, as required by the policy. Specifically, the Panel stated

in its opinion, “The record on the part of Complainant is absent of any evidence of consent…



                                                  12
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 14 of 27 PageID #: 147



Accordingly, because the record does not support a finding of consent by the Complainant, the

panel finds that you are ‘responsible’ for sexual assault in violation of Policy 418.1.” It is clear from

the Panel’s statement that the Panel evaluated the evidence to determine, in essence, whether the

preponderance of the evidence supported a finding of “no violation” rather than the opposite.

        As Cummins acknowledges, “[T]he locus of the burden of proof can frequently be dispositive

to the outcome of a case.” Id. Indeed, Defendants concede that the burden of proof has overriding

impacts in a case where “the evidence is perfectly balanced.” In the instant case, the University Policy

requires that the Panel find a preponderance of the evidence indicates a lack of consent for the sexual

contact. Thus, if the evidence is perfectly balanced, the Panel would be required to make a finding of

no violation because the evidence did not support a finding of lack of consent. Defendants argue that

the evidence was not “perfectly balanced” and that “the Complaint itself describes weighty evidence

that the complainant did not consent.” Doc No. 18, p. 14. However, the only “evidence” Defendants

offer to support the Panel’s decision is the fact that “the Plaintiff testified ‘that the sexual contact

was consensual’ [but] the majority of the Hearing Panel did not believe him.” Defendants cite the

case of United States v. Brown as supporting the proposition that a defendant’s statement, if

disbelieved, can be considered evidence of guilt. As with their argument regarding Cummins,

Defendants fail to tell the whole story. In fact, the Eleventh Circuit later clarified that Brown does not

allow conviction of a defendant based solely on the fact that the jury disbelieves his statement.

Rather, the statement by the defendant may only be used as substantive evidence of guilt “where some

corroborative evidence exists for the charged offense.” United States v. McCarrick, 294 F.3d 1286, 1293

(11th Cir. 2002). Unless the government has presented some additional evidence of guilt, the defendant’s

statement has no substantive weight. Thus, in McCarrick, the Court reversed the conviction because “the

government has adduced no evidence from which the jury could draw a permissible inference [that the

defendant committed the crime.]” Id. (emphasis added). The Eighth Circuit agrees and has held that “the



                                                   13
Case 5:18-cv-05182-PKH Document 22                    Filed 11/05/18 Page 15 of 27 PageID #: 148



government may not rely solely on the jury’s disbelief of a defendant’s denials to meet its burden of

proof.” United States v. Reed, 287 F.3d 787, 788 (8th Cir. 2002).

        McCarrick is on point. In this case, the record is entirely devoid of any evidence that Roe did

not consent to the sexual contact. Even Roe herself could not affirmatively state that she did not

consent but rather stated that she did not recall whether she had consented or not. Additionally,

none of Roe’s witnesses made any statement regarding consent at all. The only evidence regarding

consent was the detailed statement of Doe that Roe did consent. Thus, even if the Panel did not

believe him, they could not rely solely on their disbelief to find him guilty of a violation given the

lack of any other corroborating evidence of guilt. Conviction of an individual without any proof

violates due process in and of itself. Thompson v. City of Louisville, 362 U.S. 199, 205 (1960).

        The Panel’s decision constituted an improper shifting of the burden to Doe to prove his

innocence, in violation of the University’s presumption of innocence policy and due process.

        8. Plaintiff’s failure to train claim is properly pled.

        Doe has properly pled a due process claim for failure to properly train. “To establish its

failure to train theory, [the plaintiff] must show that the Board’s failure to train its employees in a

relevant respect evidences a deliberate indifference to the rights of the students.” Plamp v. Mitchell

Sch. Dist. No. 17-2, 565 F.3d 450, 461 (8th Cir. 2009) (decided bias issue on motion for summary

judgment after discovery). Such deliberate indifference is established where the policymaking body

had “notice that its procedures were inadequate and likely to result in a violation of constitutional

rights.” Id. Notice for deliberate indifference purposes (1) can be implied when a “failure to train

officers or employees is so likely to result in a violation of constitutional rights that the need for

training is patently obvious” or (2) where “the plaintiff can establish that a pattern of violations put

the policymaking body on notice that the school’s response to regularly occurring situations was

insufficient to prevent the unconstitutional conduct.” Id.



                                                      14
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 16 of 27 PageID #: 149



        In this case, Doe’s allegations in the Complaint are sufficiently pled. First, as explained in

the preceding section, the Panel’s decision on its face evidences a woeful disregard for the

presumption of innocence, the need for evidence to support its conclusions, and the proper

conclusion when the preponderance of the evidence is insufficient to establish a violation. Failure to

properly train in these fundamental areas is “so likely to result in a violation of constitutional rights

that the need for training is patently obvious” and accordingly, deliberate indifference can be inferred.

        Furthermore, Doe has alleged a pattern of similar violations in the investigation and

resolution of Title IX claims at the University. Specifically, Doe alleged that the University was

under investigation from the Office of Civil Rights for allegations that the University’s Title IX

investigations demonstrated a pattern and practice of improperly investigating cases (Doc. No. 1, ¶

140); that a highly publicized lawsuit had been filed against the University for its failure to properly

investigate and adjudicate a Title IX case (id. at ¶141); and that the Arkansas legislature was

investigating the University’s deficient investigations and resolution of claims of sexual assault (id. at

¶ 142). Doe expects that discovery will reveal further proof that these investigations related directly

to a systemic failure to train individuals associated with the Title IX process; but, for the purposes of

a motion to dismiss analysis, the allegations are sufficiently pled.

        Finally, as explained above, Doe has not been allowed to review the recording from the

hearing but expects that review to reveal that the Panel members evidenced a lack of training in other

areas as well, including the handling of witness testimony and improper bias for one party over the

other. Again, the fact that Doe cannot conclusively prove his claims is irrelevant at the pleading stage

as long as he pleads sufficient specific allegations to support his claims. Doe has met this burden.

        9. The University utilized an improperly low standard of proof.

        Due process required that the University utilize a standard higher than preponderance of the

evidence. The life-altering consequences of being found guilty of sexual misconduct in the student



                                                    15
Case 5:18-cv-05182-PKH Document 22                    Filed 11/05/18 Page 17 of 27 PageID #: 150



disciplinary context demand a higher standard of proof than the 50.01% associated with the

preponderance of the evidence standard. In Smyth v. Lubbers, the United States District Court held

the proper standard of proof needed to satisfy due process in a school disciplinary case involving the

possession of marijuana was likely clear and convincing evidence. Although in dicta, the court cited

the “nature of the charges and the serious consequences of a conviction” which had the “power to

shatter career goals[] and to make advancement in our highly competitive society much more

difficult for an individual than it already is.” 398 F.Supp. 777, 798 (W.D. Mich. 1975).

        That concept has evolved in the Title IX context where the stakes are much higher. The

United States District Court for the District of New Mexico is the latest in a line of recent cases to

examine the proper standard of proof in the Title IX setting and determined that “preponderance of

the evidence is not the proper standard for [sexual misconduct] investigations . . . given the significant

consequences of having a permanent notation such as the one . . . placed on [plaintiff’s] transcript.”

Lee v. Univ. of New Mexico, Case No. 1:17-cv-01230, at *3 (D.N.M. Sept. 20, 2018) (slip opinion)

(memorandum opinion to be issued at a later date). Addressing the exact same argument on a motion

to dismiss, the United States District Court for the Southern District of Mississippi recently carried this

issue past the pleading stage. Doe v. Univ. of Miss., 2018 WL 3570229, at *11, Case No. 3:16-CV-63

(S.D. Miss. July 24, 2018) (collecting cases); see also Doe v. Univ. of Colorado, 255 F.Supp.3d 1064, 1082, n.

11 (D. Colo. 2017) (“at a minimum, there is a fair question whether preponderance of the evidence is

the proper standard for disciplinary investigations such as the one that led to Plaintiff’s expulsion”).

        Defendants state that preponderance of the evidence is the proper standard because that is

the standard used in civil lawsuits with sexual misconduct allegations. Doc. No. 18, p. 15. The

Defendants ignore the plethora of procedural safeguards given to civil litigants that were denied to

Doe in this proceeding. Those safeguards, which include experienced and impartial judges, right to

discovery, right to be given copies of evidence prior to a hearing, right to notice of actual charges,



                                                     16
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 18 of 27 PageID #: 151



the rules of evidence, sworn testimony and depositions, and the ability to engage in meaningful

cross-examination (among others) were flat-out denied to Doe in the University’s Title IX setting.

Not only was Doe handcuffed by the lowest possible standard of proof on a charge that will burden

him for the rest of his life, he was unable to properly defend himself against Roe’s false allegations

and the Panel’s preconceived biases.

        10. The Complaint contains allegations of “actual bias.”

        As cited by Defendants, the Eighth Circuit has held “[w]ith respect to the claim of bias, we

observe that the committee members are entitled to a presumption of honesty and integrity unless

actual bias, such as personal animosity, illegal prejudice, or a personal or financial stake in the

outcome can be proven.” Ikpeazu v. Univ. of Neb., 775 F.2d 250, 254 (8th Cir. 1985). Once again,

Defendants do not paint the entire picture. First, Defendants ignore the “such as” portion of their

own quote which clearly indicates the Eighth Circuit did not intend for those examples to be

exclusive in nature. Perhaps more importantly, Defendants ignore that the Eighth Circuit was

reviewing a jury verdict on the issue of bias, not deciding the issue on a motion to dismiss during the

infancy of a lawsuit. Here, Doe adequately pled actual bias by the Panel throughout the Complaint and

it would not be proper for the Court to dismiss this claim at this stage of the litigation. See, e.g., Doc.

No. 1, ¶¶ 151, 215, 219, 221 (alleging specific instances of gender bias), 229, 250 (non-exhaustive list).

As noted above, Doe has been unable to perform discovery in this case, and indeed, has been denied

access to the University’s recording of the hearing before the Panel. Doe anticipates that additional

evidence of bias may surface during the discovery phase of this litigation, but Doe has sufficiently

alleged specific instances of bias to survive the pleading stage.

    B. INDIVIDUAL CAPACITY DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUNITY.

        In an individual capacity suit under § 1983, a plaintiff seeks to impose personal liability on a

state actor for actions taken under color of state law. Monell v. Dep't of Social Servs., 436 U.S. 658, 690



                                                    17
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 19 of 27 PageID #: 152



n. 55 (1978). Qualified immunity will shield a state actor from individual liability only if her conduct

occurred during the course of her state-authorized activities. Crow v. Montgomery, 403 F.3d 598, 601

(8th Cir.2005). Furthermore, a state actor is not entitled to dismissal based on qualified immunity

where the plaintiff alleges a violation of a constitutional or statutory right that was clearly established

at the time of the defendant’s alleged misconduct. Gerlich v. Leath, 861 F.3d 967 (8th Cir. 2017). The

defendant bears the burden of establishing that the constitutional rights were not clearly established.

Burnham v. Ianni, 119 F.3d 668, 674 (8th Cir. 1997).

        In this case, there is no question that Doe has alleged violations of constitutional rights

under the Fourteenth Amendment and statutory rights under § 1983. Moreover, the violations of

due process alleged are based on rights that were clearly established at the time of the Defendants’

misconduct. In order to determine whether a right is clearly established, it is not necessary that the

Supreme Court has directly addressed the issue, nor does the precise action or omission in question

need to have been held unlawful. In the absence of binding precedent, a court should look at all

available decisional law including decisions of state courts, other circuits and district courts. Norfleet

By & Through Norfleet v. Arkansas Dep’t of Human Servs., 989 F.2d 289, 291 (8th Cir. 1993).

        In this case, the majority of Doe’s due process claims arise directly from law existing at the

time of the infringing action. See, e.g. Navato v. Sletten, 560 F.2d 340, 346 (8th Cir. 1977)(establishing

right to sufficient notice); Moran v. Clarke, 296 F.3d 638, 643 (8th Cir. 2002) (violation of substantive

due process for government to take an arbitrary action against a citizen for the purpose of relieving

itself from negative scrutiny); Matthews v. Eldridge, 424 U.S. 319 (1976)(due process violation for

improper placement of burden on respondent); United States v. Reed, 287 F.3d 787, 788 (8th Cir.

2002)(attempt to convict respondent solely on Panel’s disbelief of his testimony despite lack of

corroborating evidence); Thompson v. City of Louisville, 362 U.S. 199, 205 (1960)(conviction of defendant

without any evidence); Plamp v. Mitchell Sch. Dist. No. 17-2, 565 F.3d 450, 461 (8th Cir. 2009)(failure to



                                                    18
Case 5:18-cv-05182-PKH Document 22                 Filed 11/05/18 Page 20 of 27 PageID #: 153



properly train); Smyth v. Lubbers, 398 F. Supp. 777, 798 (W.D. Mich. 1975) and Q&A on Campus

Misconduct by Department of Education, September 2017; Doe v. Columbia Univ., 831 F.3d 46, 57 (2d

Cir. 2016) (failure to properly investigate claim). Because these specific allegations of due process

violations by Defendants were clearly established constitutional rights that Doe alleges were violated

by the individual capacity Defendants, those Defendants are not entitled to qualified immunity.

                                            III. TITLE IX

        A Title IX “erroneous outcome” claim must plead two types of allegations. First, the plaintiff

must allege facts “sufficient to cast some articulable doubt on the accuracy of the outcome of the

disciplinary proceeding.” Yusuf v. Vassar College, 35 F.3d 709, 715 (2d Cir. 1994). Second, the plaintiff

must “allege particular circumstances suggesting that gender bias was a motivating factor behind the

erroneous finding.” Id. Here, the Complaint meets both requirements.

    A. DOE SUFFICIENTLY ALLEGED AN ERRONEOUS OUTCOME.

        Doe sufficiently alleged particular facts sufficient to cast articulable doubt on the decision of

the Panel that he was responsible for sexual assault in violation of University policy. The “pleading

burden in this regard is not heavy.” Yusuf v. Vassar College, supra. For example, a complaint may allege

“particular evidentiary weakness behind the finding…particularized strengths of the defense, or other

reason to doubt the veracity of the charge.” Id. Alleged procedural flaws alone are sufficient. Id. Doe’s

allegations regarding procedural deficiencies, discussed in Section II herein, easily meet this burden.

    B. DOE SUFFICIENTLY ALLEGED A NEXUS BETWEEN THE OUTCOME AND GENDER BIAS.

        To satisfy the second prong, a complaint must sufficiently allege gender bias by supporting a

minimal “plausible inference” of discriminatory intent. Yusuf, 35 F.3d at 713; Doe v. Columbia Univ.,

831 F.3d 46, 55 (2d Cir. 2016); Doc. No. 1, ¶¶ 137-154. In deciding a motion to dismiss, courts must

view all allegations in the complaint as true and in the light most favorable to the plaintiff and “draw

all reasonable inferences in favor of the sufficiency of the complaint.” Doe v. Columbia Univ., 831 F.3d



                                                   19
Case 5:18-cv-05182-PKH Document 22                 Filed 11/05/18 Page 21 of 27 PageID #: 154



46, 57 (2d Cir. 2016). Specific allegations need not be linked to particular elements of the plaintiff’s

causes of action; the complaint is read as a whole. Doe v. Brown, 166 F.Supp.3d 177, 184 (D.R.I. 2016).

        The allegations here are more than adequate. Doe alleges specific, verifiable facts regarding:

federal and local pressure on the University to support females who claim sexual assault over male

respondents (including by Roe herself), gender bias in the adjudication of his case, a pattern of

discrimination against males by the University in Title IX cases, investigator bias, denial of cross-

examination of the investigator, failure to train, and a rush to judgment. All of these allegations

support inferences of gender bias.

        1. Federal and local pressure

        Allegations of external pressure from the federal OCR, local media, and student activists

support an inference of discriminatory intent. The inference is particularly strong when, as here, the

person lodging the charge is herself an activist. Here, Doe alleges all of these circumstances and his

allegations are more than adequate at the motion to dismiss stage. See Doc. No. 1, ¶¶ 137-150. The

Second Circuit, in Doe v. Columbia Univ., found that gender bias was adequately pled when the complaint

alleged criticism by the student body and in the media “accusing the University of not taking

seriously complaints of female students alleging assaults by male students.” 831 F.3d 46 at 57.

“Against this factual background, it is entirely plausible that the University’s decision-makers and its

investigator were motivated to favor the accusing female over the accused male, so as to protect

themselves and the University from accusations that they had failed to protect female students from

sexual assault.” Id.

        Citing Columbia, the court in Doe v. Lynn Univ., Inc., found that allegations of criticism of the

university in the media, by students, and by the public for failing to take females’ sexual assault

complaints seriously established a nexus between the erroneous outcome and gender bias. 235

F.Supp.3d 1336, 1341-42 (S.D. Fla. 2017). The plaintiff’s allegations of pressure from the OCR were



                                                   20
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 22 of 27 PageID #: 155



“another pebble on the scale.” Id; see also Collick v. William Paterson Univ., 2016 WL 6824374 *12 (it is

a “commonsense inference that the public’s and the policymaker’s attention to the issue of campus

sexual assault may have caused a university to believe it was in the spotlight”).

        The Sixth Circuit in Baum recognized the significance of external pressure in creating gender

bias. 903 F.3d. “[P]ublic attention and the ongoing [federal] investigation put pressure on the

university to prove that it took complaints of sexual misconduct seriously. The university stood to

lose millions in federal aid if the Department found it non-compliant with Title IX.” Id. at 586.

Combined with circumstantial evidence of bias in the investigation and adjudication, allegations of

external pressure “[gave] rise to a plausible claim.” Id., see also Doe v. Miami Univ., 882 F.3d 579, 594

(6th Cir. 2018) (allegations of “pressure from the government to combat vigorously sexual assault on

college campuses and the severe potential punishment—loss of all federal funds—if it failed to

comply” were sufficient to plead gender bias). A university’s attempt to demonstrate to the

government and/or to the general public that it is “aggressively disciplining male students accused

of sexual assault” is a particular circumstance suggesting the presence of gender bias in a Title IX

disciplinary hearing. Doe v. Salisbury University, 123 F. Supp.3d 748, 768 (D. Md. 2015).

        Similarly, in Doe v. Amhurst College, the court found allegations that the woman filing the

complaint was involved in a student-led protest regarding the College’s handling of sexual assault

allegations, that the College was aware that the complainant was involved in the movement, and was

“actively trying to appease the student-led movement” were sufficient to allege the necessary nexus

between gender bias and the hearing outcome. 238 F.Supp.3d 195, 223 (D. Mass. 2017). Here, the

complainant was more than “involved” in the student movement. She personally created and led the

movement in reaction to the findings of the University’s Title IX coordinator in her own case.

Doc. No. 1, ¶¶ 144-149. Doe sufficiently alleges that federal and local pressure, negative publicity, and

fear of a lawsuit by Roe led to bias against him as a male.



                                                    21
Case 5:18-cv-05182-PKH Document 22                  Filed 11/05/18 Page 23 of 27 PageID #: 156



        2. Gender bias in the adjudication

        Doe also alleges gender bias in the adjudicatory process throughout the Complaint. See Doc

No. 1, ¶¶ 205-236. The Second Circuit accepted very similar allegations as giving plausible support

to a claim of gender bias. In Doe v. Columbia Univ., the following allegations gave rise to an inference

of gender bias in the defendants’ investigation and adjudication of the dispute: (1) the female was a

willing participant in the sexual encounter and the plaintiff did not coerce her to engage in sexual

activity, (2) no evidence was presented to support coercion, (3) the decision makers “chose to accept

an unsupported accusatory version over [p]laintiff’s”, and (4) the decision makers declined to

consider the testimony of the plaintiff’s witnesses. 831 F.3d 46, 57 (2d Cir. 2016).

        Here, Doe’s allegations are almost identical to those deemed sufficient in Columbia. He

alleges particular circumstances that preclude coercion, including that Roe was a willing participant.

Doc. No. 1, ¶¶ 43-46. The Panel chose to accept Roe’s unsupported accusation, even when she

admitted that she did not remember whether or not she had consented to sexual activity, and despite

significant testimony from a neutral third party challenging her credibility. Id. at ¶¶ 85, 87, 89, 132.

The Panel generated, sua sponte, allegations that the sexual contact was non-consensual, despite the

fact that Roe never alleged the use of force, which had been expressly ruled out by the Investigator.

Id. at ¶¶ 131, 132 (“There was no evidence in the record suggesting that the sexual contact was

nonconsensual”). In spite of Doe’s testimony that Roe consented to the sexual activity, and with no

evidence to the contrary, the Panel still found that there was insufficient evidence of consent. Id. at

¶135. These allegations give rise to an inference of bias in the adjudication of the case.

          3.    Pattern of discrimination against males in Title IX cases.

        “The allegation that males invariably lose when charged with sexual harassment . . . provides

a verifiable causal connection” on which to allege gender bias. Yusuf v. Vassar College, 35 at 716.

Alleged “patterns of decision-making” are enough. Id. at 715. At the pleading stage, the plaintiff is



                                                   22
Case 5:18-cv-05182-PKH Document 22                   Filed 11/05/18 Page 24 of 27 PageID #: 157



not required to provide statistics, nor does the court need consider “what degree of consistency in

outcome would constitute a relevant pattern.” Id.; see also Doe v. Brown, 166 F.Supp.3d 177, 189

(D.R.I. 2016) (requiring a male student to prove at the pleading stage that females accused of sexual

assault were treated differently is “practically impossible and inconsistent with the standard used in

other discrimination contexts”). Doe alleges: “In the time since the criticism and scrutiny of the

University began, the University has found a violation in the overwhelming majority of cases where

a female student alleges sexual assault by a male student.” Doc. No. 1, ¶242. That allegation alone

establishes the necessary plausible inference of gender bias.

        4. Investigator bias and denial of cross-examination

        Doe alleges that Farrar stated that Doe’s “silence would not be held against him” but that “it

would be different if [Title IX Investigator] Kristin [Barnett] was making the decision.” Doc. No. 1,

¶94. Courts have held similar allegations sufficient to support an inference of gender bias. See, e.g.,

Washington and Lee Univ., 2015 WL 4647996 *10 (W.D. Va.)(alleged bias of someone with influence

on the proceedings combined with allegations of government pressure to convict male students of

sexual assault, was sufficient to allege gender bias). Compounding the injury with a procedural error,

the Panel refused Doe’s request for Barnett to be present for cross-examination regarding the

investigation. Doc. No. 1, ¶¶123-124. These allegations alone support an inference of bias.

        5. Failure to train and Rush to judgment

        The Complaint alleges that the University failed properly to train the members of the Panel.

Doc. No. 1, ¶¶190, 226, 236. Failure to train can plausibly lead to an inference of sex bias. Wells v. Xavier

Univ., 7 F. Supp.3d 746, 751 (S.D. Ohio 2014). The Complaint also alleges that the University denied

Doe’s request for a continuance so that Barnett could be present for cross-examination and also because

Roe intended to introduce evidence that Doe had never seen. Doc. No. 1, ¶¶123, 124. Doe was not

informed of the charges against him until the hearing. Id. at ¶168. The Panel allowed Roe to change her



                                                     23
Case 5:18-cv-05182-PKH Document 22                   Filed 11/05/18 Page 25 of 27 PageID #: 158



allegations without notice to Doe and ignored exculpatory evidence. Id. at ¶¶ 169, 171-75, 234. A “rush

to judgment,” such as that alleged here, plausibly supports an inference of sex bias. Wells, 7 F. Supp.3d.

    C. DEFENDANTS MISREPRESENT THE PLEADING REQUIREMENTS.

        Defendants assert that Doe’s erroneous outcome claim should be dismissed for two reasons:

(1) because it is founded on the “ill-conceived ‘articulable doubt’ standard” and (2) it fails to satisfy

Twombly’s pleading standards. Doc. No. 18, p. 20. Neither point has merit. To state an erroneous

outcome claim, Doe must allege facts sufficient to cast some articulable doubt on the Panel’s

decision and particular circumstances suggesting that gender bias was a motivating factor. Yusuf v.

Vassar College, 35 F.3d at 715. The articulable doubt standard is used only with regard to the first

prong. It is not the standard for the second prong, under which the plaintiff must allege gender bias.

Defendants confuse the issue by trying to apply the articulable doubt standard to both prongs.

Every circuit that has been confronted with an “erroneous outcome” claim has properly considered

the claim; none have rejected it outright as Defendants demand from this Court.

        Relying on inapposite cases, Defendants assert that the proper standard should be “deliberate

indifference.” This ignores the many recent cases brought by males who allege that, because of gender

bias, they were erroneously found responsible for violating school policy. See, e.g. Brown, 166 F.Supp.3d;

Wells, 7 F. Supp.3d; Salisbury Univ., 123 F. Supp.3d; Baum, 903 F.3d; Amhurst College, 238 F.Supp.3d.

The deliberate indifference standard is irrelevant to Doe’s erroneous outcome claim, and the

erroneous outcome claim properly incorporates a requirement of allegations regarding bias.

        Finally, Defendants’ attack on Doe’s use of “information and belief” pleading is flawed because

(1) the Complaint adequately pleads its erroneous outcome claim even without its information and belief

statements and (2) it is well established that information and belief allegations are a “permissible way to

indicate a factual connection that a plaintiff reasonably believes is true but for which the plaintiff may

need discovery to gather and confirm its evidentiary basis.” Salisbury Univ., 123 F. Supp.3d at 76



                                                     24
Case 5:18-cv-05182-PKH Document 22                 Filed 11/05/18 Page 26 of 27 PageID #: 159



(“allegations in this form have been held to be permissible, even after the Twombly and Iqbal

decisions”). Given that the forty-nine page Complaint includes seven “information and belief”

allegations, Defendants’ assertion that Doe’s Title IX claim is “based on nothing more than

‘information and belief’” is demonstrably ludicrous.

                               IV. QUASI-JUDICIAL IMMUNITY

        Although Arkansas has recognized quasi-judicial immunity in limited circumstances, those

circumstances do not extend to the Panel members here. First, Arkansas precedent makes clear that

quasi-judicial immunity does not extend to claims under Section 1983. See, e.g., Robinson v. Langdon,

333 Ark. 662, 670, 970 S.W.2d 292, 296 (1998)(granting judicial immunity to administrative law

judge on state law claims but separately analyzing issue of qualified immunity for purposes of 1983

claims). Second, the relevant factors for judicial immunity do not support its application here. In

determining quasi-judicial immunity, the court looks at the following factors: (a) the need to assure

that the individual can perform his functions without harassment or intimidation; (b) the presence of

safeguards that reduce the need for private damages actions as a means of controlling

unconstitutional conduct; (c) insulation from political influence; (d) the importance of precedent; (e)

the adversary nature of the process; and (f) the correctability of error on appeal.” Robinson v. Langdon,

333 Ark. 662, 670, 970 S.W.2d 292, 296 (1998) (incorporating standards from Cleavinger v. Saxner, 474

U.S. at 202, 106 S.Ct. 496). Analysis of these factors does not support the application of judicial

immunity here. Although the Panel does need to perform functions without harassment and with

insulation from political influence, and the process is adversarial in nature, the remainder of the

factors weigh against judicial immunity. First, the process lacks any safeguards to control for

unconstitutional conduct, as explained in great detail above. Second, there is no precedent taken into

account in the proceedings. And most importantly, there is no way to correct any errors on appeal.




                                                   25
Case 5:18-cv-05182-PKH Document 22                Filed 11/05/18 Page 27 of 27 PageID #: 160



                                       V. CONCLUSION

       For the reasons stated herein, the Court should deny Defendants’ motion to dismiss.

                                                      Respectfully submitted,

                                                      WILLIAMS & ANDERSON PLC
                                                      111 Center Street, Suite 2200
                                                      Little Rock, Arkansas 72201
                                                      Telephone: 501 372 0800
                                                      Facsimile: 501 372 6453

                                                      By: /s/ Heather Zachary
                                                      Heather Zachary (AR#2004216)
                                                      hzachary@williamsanderson.com
                                                      Alec Gaines (AR#2012277)
                                                      againes@williamsanderson.com

                                                      and

                                                      DENTON & ZACHARY, PLLC
                                                      600 S. German Ln., #101
                                                      Conway, AR 72034
                                                      Telephone: 501 348 4999
                                                      Facsimile: 501 358-4737

                                                      Justin Zachary (AR#2010162)
                                                      justin@dentonandzachary.com

                                                      Attorneys for John Doe


                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2018 I electronically filed the foregoing with the Clerk
of Court using the eflex system, which shall send notification of such filing to Counsel of Record.


                                                      By: /s/ Heather Zachary
                                                      Heather Zachary (AR#2004216)




                                                 26
